UNITED STATES BANKRUPTCY COURT                                  Hearing Date:
SOUTHERN DISTRICT OF NEW YORK                                   September 22, 2020 at 9:00am
------------------------------------------------------------X
In Re:
                                                                Chapter 13
Theresa Cruz,                                                   Case No: 15-35798 (CGM)

                                    Debtor.
-----------------------------------------------------------X

  AFFIRMATION IN OPPOSITION TO NOTICE OF MOTION AND APPLICATION TO
   APPROVE PERSONAL INJURY SETTLEMENT AND PROPOSED ORDER FOR
                     DISTRIBUTION OF PROCEEDS


        Thomas C. Frost, Esq., the undersigned, affirms the following under the penalty of
perjury:
        1.       I am a Staff Attorney for Krista M. Preuss, Chapter 13 Trustee (hereinafter the
“Trustee”) and as such am fully familiar with the facts and circumstances set forth herein.


        2.       Debtor Theresa Cruz, represented by her attorney Andrea B. Malin, Esq.
(hereinafter “Counsel”), filed a voluntary chapter 13 petition and related schedules on May
1, 2015. See, ECF Dkt. No. 1.


        3.       The case was thereafter confirmed by Order dated December 14, 2015. See,
ECF Dkt. No. 43.


        4.       This Opposition is respectfully submitted in connection with Debtor’s pending
Notice of Motion and Application to Approve Personal Injury Settlement and Proposed
Order for Distribution of Proceeds (hereinafter the “Motion”) filed on August 6, 2020. See,
ECF Dkt. No. 71.


        5.       The Debtor sustained a post-petition personal injury on or about October 1,
2015 and thereafter filed a lawsuit in New York State Supreme Court, County of Orange on
or about June 19, 2018. See, Motion, Exhibit “A”, ECF Dkt. No. 71-1.
       6.     There can be no doubt that any non-exempt proceeds attendant to the post-
petition injury claim are property of the estate under 11 U.S.C. § 541 and must be turned
over to the Trustee.


       7.     Despite the personal injury occurring in 2015, and the commencement of the
lawsuit in 2018, Debtor failed to amend her Schedule B to set forth the action until August
4, 2020, or two days prior to this Motion being filed. See, Amended Schedules, ECF Dkt.
No. 70.


       8.     Likewise, Debtor filed an amended Schedule “C” in an effort to exempt a
portion of the personal injury proceeds. Id.


       9.     Trustee respectfully requests the Court approve the settlement of the
personal injury claim in the total amount of $85,000, as well as special counsel’s fees and
expenses of $30,472.08 as requested, however, direct that all non-exempt remaining funds
be turned over to the Trustee as property of the estate which are needed to satisfy the
remaining sums due for administrative Claim #7 for Genova & Malin.


I.     ALL NON-EXEMPT PROCEEDS FROM THE POST-PETITION PERSONAL
       INJURY CLAIM MUST BE TURNED OVER TO THE CHAPTER 13 TRUSTEE
       PURSUANT TO 11 U.S.C. §541 AS PROPERTY OF THE ESTATE SO THAT
       COUNSEL’S BANKRUPTCY FEES AND EXPENSES CAN BE PAID BY THE
       TRUSTEE THROUGH THE PLAN PURSUANT TO FILED CLAIM #7 AND
       ORDERS OF THIS COURT AS REQUIRED BY §1326(c).

       10.    To be clear, Trustee has no opposition to the amount of the settlement itself,
nor the fees/expenses being sought by special counsel Sobo & Sobo, LLP to be paid and
distributed directly from the settlement proceeds.


       11.    The Trustee does object to the payment of the bankruptcy fees/expenses of
Genova and Malin outside the Plan. According to 11 U.S.C. §1326(c), it is the Trustee who
must disburse funds in this case to satisfy the administrative claim of Genova & Malin
                                               2
represented by Claim #7 on the Bankruptcy Court Claims Register.


       12.     Counsel has not set forth any compelling legal basis in the Motion for carving
payment the payment of bankruptcy attorney fees and costs awarded to Genova & Malin
out of the bankruptcy case and making them directly outside of the Plan from the personal
injury settlement.

       13.     In fact, this Court dealt with a similar issue involving settlement proceeds
in the recent case of In re Worden, SDNY # 19-36340, also a case handled by the Firm
Genova & Malin. The Court granted the Debtor’s motion for the approval of a
settlement agreement, but specifically ordered that “to the extent the settlement
proceeds originate from non-exempt proceeds of the debtor’s estate, that portion of the
proceeds shall be paid to the Chapter 13 Trustee to be distributed…under the debtor’s
Chapter 13 Plan….” See, In re Worden, Case No. 19-36340 (SDNY), ECF Dkt. No. 64.
A copy of this Court’s Order in Worden is annexed hereto as Exhibit “A” for your
convenience.


       14.     By seeking payment of her bankruptcy fees outside of the Plan directly
from the personal injury settlement proceeds, Counsel is seeking to thwart the
requirements of Section 541, as well as 1326(c) of the Code. Additionally, such an
arrangement asks the Court to shift the administrative burden and expense of this case
onto every other debtor in this Court. That is not how the bankruptcy system is
structured and to make a special exception for Counsel in this case as a carve out
would be a patently unfair result for all other debtors in this Court.


       15.     The Court in In re Ford importantly noted that “[t]o allow debtors and
creditors to pick and choose those claims they will submit to the supervision of the
Trustee undermines the integrity of the entire trustee system.” 179 B.R. 821, 823
(Bankr. E.D. Tex. 1995); See also In re Breeding, 366 B.R. 21, 27 (Bankr. E.D. Ark.
2007)(Requiring payment to be made to the Chapter 13 Trustee by debtors produces an

                                              3
audit trail that minimizes debtor-creditor disputes over whether and when a payment
has been made).


       16.    The policy implications of this issue are extremely important and will have
lasting impacts on the structure of the Chapter 13 program in this District going forward.


       17.    The Debtor should be required to pay her fare share, just as all other
Debtors do, and if all other debtors in this Court are left to pick up the tab, the result
would be highly prejudicial and must not be allowed by this Court.


       18.    Unless the non-exempt settlement funds are turned over to the Trustee,
the Trustee will respectfully request this Court to dismiss the case as the Plan is not
adequately funded to provide for the full repayment to all priority claims as required by
11 U.S.C. §1322(a)(2), namely, the balance remaining on Claim #7 filed on behalf of
Genova & Malin in light of the recent fees and expenses of $7,068.56 awarded on June
9, 2020 by ECF Dkt. No. 69, and the application pending today before this Court in the
additional total amount of $3,915.78.

       WHEREFORE, the Trustee respectfully requests that the Court approve the
personal injury settlement and special counsel’s fees & expenses in the amounts
requested, however require that all non-exempt proceeds be promptly turned over to the
Chapter 13 Trustee to be paid through the Plan as property of the estate needed to satisfy
the administrative Claim #7 of Genova & Malin pursuant to 11 U.S.C. §1322(a)(2), and for
such other and further relief as may seem just and proper.

Dated: White Plains, New York
       September 15, 2020                          /s/ Thomas C. Frost _______________
                                                   By: Thomas C. Frost (TF-0014)
                                                   Staff Attorney for Krista M. Preuss
                                                   Chapter 13 Trustee
                                                   399 Knollwood Road, Suite 102
                                                   White Plains, NY 10603
                                                   (914) 328-6333
                                              4
EXHIBIT A




EXHIBIT A
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13
In Re:
                                                               Case No: 15-35798 (CGM)
Theresa Cruz,
                                                               CERTIFICATE OF
                                                               SERVICE BY MAIL
                  Debtor.
 -----------------------------------------------------------X
         This is to certify that I, Thomas C. Frost, have this day served a true, accurate and
correct copy of the within Affirmation in Opposition including Exhibit A by depositing a
true copy thereof enclosed in a post-paid wrapper, in an official depository under the
exclusive care and custody of the U.S. Postal Service within New York State, addressed to
each of the following persons at the last known address set forth after each name:

ANDREA B. MALIN, ESQ.
GENOVA & MALIN, ATTORNEYS
THE HAMPTON CENTER
1136 ROUTE 9
WAPPINGERS FALLS, NY 12590

THERESA CRUZ
9 VINCENT DRIVE
CHESTER, NY 10918

UNITED STATES TRUSTEE
OFFICE OF THE UNITED STATES TRUSTEE
11A CLINTON AVENUE, ROOM 620
ALBANY, NEW YORK 12207
ATTN: ALICIA M. LEONHARD, ESQ.

SOBO & SOBO, LLP
ONE DOLSON AVE.
MIDDLETOWN, NY 10940
ATTN: PETER A. IANNUZZI, ESQ.

This September 15, 2020
/s/ Thomas C. Frost
Staff Attorney for Krista M. Preuss
Chapter 13 Trustee
399 Knollwood Road, Suite 102
White Plains, NY 10603
(914)328-6333

                                                        5
UNITED STATES BANKRUPTCY COURT            Chapter 13
SOUTHERN DISTRICT OF NEW YORK             Case No: 15-35798 (CGM)

In Re:

Theresa Cruz,

Debtor.




                   AFFIRMATION IN OPPOSITION
                             AND
                    CERTIFICATE OF SERVICE




                     KRISTA M. PREUSS, ESQ.
                      CHAPTER 13 TRUSTEE
                     By: Thomas C. Frost, Esq.
                   399 Knollwood Road, Suite 102
                      White Plains, NY 10603
                          (914) 328-6333




                                 6
